                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 ALYSSA PORTNOY, et al.,                       :
                                               :
                Plaintiffs,                    : Case No. 1:17-cv-834
                                               :
                vs.                            : Judge Michael R. Barrett
                                               :
 NATIONAL CREDIT SYSTEMS, INC., et             :
 al.,                                          :
                                               :
                Defendants.                    :
                                               :


                                    OPINION & ORDER
       This matter is before the Court on Plaintiffs’ Motion for Summary Judgment

(Doc. 13). Defendants Williamsburg of Cincinnati (“Williamsburg”) and David Donnett

(“Donnett”) filed a Response (Doc. 24) and Defendant National Credit Systems (“NCS”)

filed a Response (Doc. 30). Plaintiffs filed Replies to both Responses (Docs. 25, 31).



  I.   BACKGROUND

       This matter centers on the proper interpretation of an apartment lease (“Lease”).

Plaintiff Alyssa Portnoy entered into a one-year lease with Williamsburg on August 19,

2016, (Doc. 2 at PageID 59-60) with the Lease date set to begin on August 20, 2016.

(Doc. 2-1). The Lease provides:

       3. LEASE TERM. The initial term of the Lease Contract begins on the 20th
       day of August, 2016, and ends at midnight the 19th day of August, 2017.
       This Lease Contract will automatically renew month-to-month unless either
       party gives at least 60 days written notice of termination or intent to move-
       out as required by paragraph 37. If the number of days isn’t filled in, at least
       30 days (one calendar month) notice is required.
         37. MOVE-OUT NOTICE. Before moving out, you must give our
         representative advance written move-out notice as provided below. Your
         move-out notice will not release you from liability for the full term of the
         Lease Contract or renewal term. You will still be liable for the entire lease
         term if you move-out early (paragraph 22) except under the military clause
         (paragraph 23). YOUR MOVE-OUT NOTICE MUST COMPLY WITH EACH
         OF THE FOLLOWING:
             • We must receive advance written notice of your move-out date. The
                 advance notice must be at least the number of days of notice
                 required in paragraph 3. Oral move-out notice will not be accepted
                 and will not terminate your Lease Contract.
             • Your move-out notice must not terminate the Lease Contract sooner
                 than the end of the lease term or renewal period.

         41. SECURITY DEPOSIT DEDUCTIONS AND OTHER CHARGES. You’ll
         be liable for the following charges, if applicable: unpaid rent; unpaid utilities;
         unreimbursed service charges . . .

(Id.).

         Moreover, the “Resident’s Notice of Intent to Move Out,” filled out and signed by

Plaintiffs, provides:

         3. EARLY MOVE-OUT AND OTHER LEASE CONTRACT VIOLATIONS.
         Under the Lease Contract, our representative’s receipt of this notice does
         not constitute approval of an early move-out and does not constitute a
         release of any resident’s liability for money due under the Lease Contract.
         We reserve all contractual and statutory remedies for unauthorized early
         move-out, including late payment charged, returned-check charges,
         damages, attorney’s fees, and liability for increased holdover rents and
         Lease Contract extensions.

(Doc. 2-3 at PageID 100). On July 27, 2017, Plaintiffs provided Williamsburg the

“Resident’s Notice of Intent to Move Out” and listed the move out date as August 19,

2017. (Id.).

         On August 24, 2017, Williamsburg sent Plaintiffs a notice regarding a balance in

the amount of $937.52 1 and sought payment of that balance. (Id. at PageID 101).


1NCS alleges that this number represents “a pro-rated amount of the for the balance (37 days) of the 60-
day notice period, along with unpaid trash, utility, and water charges” due by Plaintiffs under the Lease.
(Doc. 30 at PageID 214).

                                                    2
Williamsburg attached a copy of Plaintiffs’ “Final Account Statement.” (Id.). According to

Williamsburg, and as shown on the “Final Account Statement,” titled “Move Out

Statement,” Plaintiffs owed Williamsburg $1071.81, but Williamsburg applied Plaintiffs’

$200.00 security deposit towards the amount. (Id. at PageID 102). Williamsburg

subsequently retained NCS to collect the debt. (Doc. 7). Donnett is Williamsburg’s

attorney and Plaintiffs bring claims against him individually in this matter. (Docs. 9, 16).

           Plaintiffs’ Complaint alleges that, in seeking to recover the alleged balance from

Plaintiffs, Williamsburg and NCS violated a section of the Ohio Corrupt Practices Act, the

Racketeer Influenced and Corrupt Organizations Act, the Fair Debt Collection Practices

Act, the Ohio Consumer Sales Practice Act, and Ohio Rev. Code § 5321.16 (“Security

deposits; interest; forfeiture; procedures”). (Doc. 2). 2



    II.    ANALYSIS

           Federal Rule of Civil Procedure 56(a) provides that summary judgment is proper

“if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” The moving party has the burden of

showing an absence of evidence to support the non-moving party’s case. Celotex Corp.

v. Catrett, 477 U.S. 317, 325 (1986). Once the moving party has met its burden of

production, the non-moving party cannot rest on his pleadings, but must present

significant probative evidence in support of his complaint to defeat the motion for

summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986).




2   Plaintiffs also purport to bring this action as a class action under Fed. R. Civ. P. 23. (Id.).

                                                          3
        Plaintiffs fail to establish a lack of a genuine issue of material fact and entitlement

to judgment as a matter of law. 3 Rather, they offer their interpretation that the Lease does

not give Defendants the legal right to recover the alleged balance. (Doc. 13 at PageID

150). Defendants dispute Plaintiffs’ interpretation and assert that collection of the alleged

balance is expressly provided by the Lease. (Docs. 24, 30). Although Plaintiffs cite

boilerplate authority regarding the standard of review for a motion for summary judgment

and contract interpretation, Plaintiffs cite no authority in their analysis section and this

matter ultimately involves determining the proper interpretation of the Lease, of which the

parties disagree. (Doc. 13). In fact, their analysis section contains five sentences in which

they simply assert that Defendants “undisputedly violated” the statutes listed in the

Complaint. (Doc. 13 at PageID 150). Plaintiffs’ Motion contains no additional argument in

support of summary judgment aside from the allegations already contained in the

Complaint. Compare (Doc. 2), with (Doc. 13). Plaintiffs cannot state Defendants fail to

cite any authority that would allow Defendants to recover the alleged balance (Doc. 13 at

PageID 149), while simultaneously failing to cite pertinent authority of their own.

        At this time, Plaintiffs’ conclusory arguments are not instructive, the record

provides no basis from which this Court could grant Plaintiffs’ Motion, and they fail to meet

their burden. See Celotex, 477 U.S. at 325; see also IPM Sols., Inc. v. Sigma Sys. Int’l

FZ, LLC, No. 5:06CV-81-R, 2007 WL 4119045, at *1 (W.D. Ky. Nov. 14, 2007). Cf. Tyler

v. Runyon, 70 F.3d 458, 465 (7th Cir.1995) (“[I]f an appellant fails to make a minimally




3 Plaintiffs’ substantive claims depend on interpretation of the Lease, specifically on whether the Lease and
applicable laws authorize Defendants to collect the alleged debt. This Order only addresses whether
Plaintiffs’ met their burden of proof for at the summary judgment stage and does not address the exact
issue of interpretation of the Lease. But see Miller v. National Credit Systems, Inc., No. CV H-17-2737,
2018 WL 3933483 (S.D. Tex Aug. 16, 2018).

                                                     4
complete and comprehensible argument for each of his claims, he [or she] loses

regardless of the merits of those claims as they might have appeared on a fuller

presentation.”); Bassett v. Sinterloy Corp., No. 01 C 3141, 2002 WL 1888477, at *7 (N.D.

Ill. Aug 15, 2002) (“This court will not scour the record in search of evidence showing

[Plaintiff]’s assertions, nor develop his legal arguments.”). Accordingly, the Court finds

that Plaintiffs are not entitled to summary judgment at this juncture.



III.   CONCLUSION

       Based on the foregoing, Plaintiffs’ Motion for Summary Judgment (Doc. 13) is

DENIED.

IT IS SO ORDERED.


                                                 s/ Michael R. Barrett______
                                                 Michael R. Barrett, Judge
                                                 United States District Court




                                             5
